Detailed Action
This action is in response to the application filed on December 01, 2020.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on December 01, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Desmarets et al. (US 2019/0073388 A1) in view of Messmer et al. (US/1,0489,355 B1).



Regarding claim 1, Desmarets discloses “A method of capturing data in an electronic data storage system, the method comprising: adding a new source of data to be stored in the electronic data storage system;” (See [0261]) (FIG. 58 shows two flat tables in a source model. The source is considered the master (or parent) and the child is where the data is duplicated.)

“obtaining a schema for the new source of data to be stored in the electronic data storage system;” (See [0122]) (These graphical representations provide both the schema model and the documentation of that model.)

“storing the data to be stored in the electronic data storage system in a Not Only Structured Query Language (NOSQL) database in the electronic data storage system;” (See [009]) (The invention thereto aims to provide a method and system to graphically model schemas for NoSQL document database.)

But, Desmarets does not explicitly disclose “storing the schema for the data stored in the electronic data storage system in a metadata store in the electronic data storage system wherein the metadata store is separate from the NOSQL database.”

However, Messmer teaches “storing the schema for the data stored in the electronic data storage system in a metadata store in the electronic data storage system wherein the metadata store is separate from the NOSQL database.” (See Col. 10, lines 65-67 and Col. 11, lines 1-4) (The Database identifier module 324 obtains and stores metadata of the non-relational database.)

Obvious

Regarding claim 2, Desmarets in view of Messmer discloses “The method according to claim 1, further comprising providing the schema for the new source of data to be added to the electronic data storage system.” (See Messmer Fig. 4)
Regarding claim 3, Desmarets in view of Messmer discloses “The method according to claim 1, wherein obtaining the schema for the new source of data from at least one of the group consisting of a configuration file, a properties file, and combinations thereof.” (FIG. 20 shows a first view of the properties at database level. See also Messmer: Col. 15, lines 30-35) (The custom schema module receives a table definition from the user. A table definition defines the existence (e.g. number of tables) and properties (e.g. data types) of one or more tables for inclusion in the relational schema.)

Regarding claim 4, Desmarets in view of Messmer discloses “The method according to claim 1, wherein obtaining the schema for the new source of data comprises deriving the schema for the new source of data from a library.” (FIG. 31 shows the ‘Details’ tab of the properties of a database, while FIG. 32 shows the ‘Relationships’ tab of the properties of a database. See also Messmer: Col. 15, lines 30-35) (The custom schema module receives a table definition from the user. A table definition defines the existence (e.g. number of tables) and properties (e.g. data types) of one or more tables for inclusion in the relational schema.)

Regarding claim 5, Desmarets in view of Messmer discloses “The method according to claim 1, further comprising storing the data in the NOSQL database in the electronic data storage system on a record by record basis.” (See [010]) Invention relates to a GUI-supported method of database schema models that extends table-like representation of collections, NoSQL document databases, with the concept of nesting of one or more objects within a single collection with table-like representation, editing of said single record is enabled by a related tree diagram, representing the schema definition of said single collection.)

Regarding claim 6, Desmarets in view of Messmer discloses “The method according to claim 5, wherein the data is stored in the NOSQL database by record ID.” (See [0260]) (A key relationship makes reference to the unique identifier of a document. See also Messmer wherein The DB identifier module identifies a non-relational database for which the relational schema is generated.)

Regarding claim 7, Desmarets in view of Messmer discloses “The method according to claim 1, further comprising storing the metadata in the metadata store on a record by record basis.” (See [010]) Invention relates to a GUI-supported method of database schema models that extends table-like representation of collections, NoSQL document databases, with the concept of nesting of one or more objects within a single collection with table-like representation, editing of said single record is enabled by a related tree diagram, representing the schema definition of said single collection.)

	Regarding claim 8, Desmarets in view of Messmer discloses “The method according to claim 7, wherein the metadata is stored in the metadata store by record ID.” (See Messmer Fig. 7- 8 and Col. 10, lines 65-67 and Col. 11, lines 1-4) (The Database identifier module 324 obtains and stores metadata of the non-relational database.)

Regarding claim 9, Desmarets in view of Messmer discloses “The method according to claim 1, further comprising obtaining data from the electronic data storage system by looking up the schema by record ID from the metadata store.” (See Messmer Fig. 7-8)

Regarding claim 10, Desmarets in view of Messmer discloses “The method according to claim 9, further comprising looking up the records from the NOSQL database using the schema obtained from the metadata store.” (See Fig. 36)

As per claim 11, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including ”A computer program product comprising a machine readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations” (See [0038]) (Provides a computer system for constructing a database schema model upon input of a user, said computer system comprising a processor, non-volatile memory, program code present on said memory for execution on said processor, a graphical interface, wherein said computer is configured to carry out a computer-implemented method.)
As per claim 12, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected. 
As per claim 13, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected. 

As per claim 14, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected. 
As per claim 15, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected. 
As per claim 16, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected. 

As per claim 17, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A system comprising: at least one programmable processor; a data storage system comprising a Not Only Structured Query Language (NoSQL) database for storing data and a separate metadata store for storing the schema corresponding to the data stored in the NOSQL database; a machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor.” (See [009] and [0038]) ( The invention thereto aims to provide a method and system to graphically model schemas for NoSQL document databases. Provides a computer system for constructing a database schema model upon input of a user, said computer system comprising a processor, non-volatile memory, program code present on said memory for execution on said processor, a graphical interface, wherein said computer is configured to carry out a computer-implemented method.)

Regarding claim 18, Desmarets in view of Messmer discloses “The system of claim 17, further comprising instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform at least one of the group consisting of (1) providing the schema for the for the new data source to be added to the data storage system; (11) obtaining the schema from at least one of the group consisting of a configuration file, a properties file, and combinations thereof; and (111) deriving the schema for the new source of data from a library.” (See FIG. 20 and Fig. 31-32 which shows a first view of the properties at database level. See also Messmer: Col. 15, lines 30-35) (The custom schema module receives a table definition from the user. A table definition defines the existence (e.g. number of tables) and properties (e.g. data types) of one or more tables for inclusion in the relational schema.)


Regarding claim 19, Desmarets in view of Messmer discloses “The system of claim 17, further comprising instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to obtain data from the electronic data storage system by at least in part looking up the schema by record ID from the metadata store”. (See Messmer Fig. 7- 8 and Col. 10, lines 65-67 and Col. 11, lines 1-4) (The Database identifier module 324 obtains and stores metadata of the non-relational database.)


Regarding claim 20, Desmarets in view of Messmer discloses “The system of claim 17, further comprising instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to look up the records from the NOSQL database using the schema obtained from the metadata store.” See Fig. 36)







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy McGhee whose telephone number is (313)446-6581.  The examiner can normally be reached on Mon-Thu, 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tracy McGhee/
Patent Examiner
Art Unit 2154
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154